 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 8
 9
        Scott Johnson,                            Case: No. 4:18-CV-02978-HSG
10
                          Plaintiff,
11
        v.
12                                                ORDER GRANTING JOINT
        Motel 6 Operating L.P., a Delaware        STIPULATION TO EXTEND
13                                                SITE INSPECTION DEADLINE
        Limited Partnership;
14      G6 Hospitality LLC, a Delaware
        Limited Liability Company; and Does
15      1-10,
16                      Defendants.
17
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT:
18
19           1. The deadline to hold a joint site inspection of the premises shall be
                extended to and include June 28, 2019.
20           2. All other dates that are calculated based on the inspection date will be
21              adjusted accordingly.

22   The Court finds the parties’ request to extend a deadline after the deadline has
23   already passed unacceptable. In this circumstance, the mediation deadline was
     March 19, 2019, and yet the request for extension was submitted on March 29, 2019.
24   Any failure to meet deadlines in the future—in this or any other case before the
25   Court—will be subject to sanctions. The Court expects strict adherence with
     deadlines moving forward.
26   //
27   //
     //
28
     //


                                              1
     ORDER Granting Joint Stipulation                Case No. 4:18-CV-02978-HSG
 1   IT IS SO ORDERED.

 2   Dated: April 1, 2019 _____________________________________________
 3                                 HON. HAYWOOD S. GILLIAM, JR.
                                   UNITED STATES DISTRICT JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        2
     ORDER Granting Joint Stipulation        Case No. 4:18-CV-02978-HSG
